United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1110
Issued: December 6, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 15, 2010 appellant filed a timely appeal from the December 15, 2009 merit
decision of the Office of Workers’ Compensation Programs, which denied her schedule award
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the
merits of the case.
ISSUE
The issue is whether appellant is entitled to a schedule award.
FACTUAL HISTORY
On February 8, 2009 appellant, then a 29-year-old clerk, sustained a left knee injury in
the performance of duty when she caught her foot on a fatigue mat as she was turning. The
Office accepted her claim for left knee chondromalacia patella.
Appellant filed a schedule award claim. In an August 27, 2009 report, Dr. Mark W.
Galland, an orthopedic surgeon, found that she had a 10 percent impairment of her left leg based
on North Carolina Industrial Commission standards. In a November 2, 2009 letter, the Office
explained that it determined impairment using the sixth edition of the American Medical

Association, Guides to the Evaluation of Permanent Impairment. It asked appellant to inform
her physician and have him submit a supplemental medical report with the required information.
The Office attached a permanent impairment worksheet for her physician’s use.
In a December 15, 2009 decision, the Office denied appellant’s schedule award claim. It
found that she did not submit the evidence necessary to establish any impairment of her left leg.
On appeal, appellant argues that she did her part, but her physician failed to mail in his
portion of the paperwork in a timely manner.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.2
A claimant seeking compensation under the Act has the burden of establishing the
essential elements of her claim by the weight of the reliable, probative and substantial evidence.3
A claimant seeking a schedule award therefore has the burden of establishing that her accepted
employment injury caused permanent impairment of a scheduled member, organ or function of
the body.4
ANALYSIS
Appellant’s orthopedic surgeon, Dr. Galland, offered a 10 percent impairment rating
based on North Carolina Industrial Commission standards, but those are not the standards used
by the Office to rate impairment. For consistent results and to ensure equal justice for all
claimants, the Office has adopted the A.M.A., Guides as the standard for determining the
percentage of impairment.
Under the sixth edition of the A.M.A., Guides, diagnosis-based impairment is the primary
method of evaluating the lower limbs. Impairment is first and primarily defined by class, that is,
whether the problem is mild, moderate or severe according to the appropriate grid. The
impairment rating is then refined by small adjustments in grade.5
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, the Office should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
3

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

4

E.g., Russell E. Grove, 14 ECAB 288 (1963) (where medical reports from the attending physicians showed that
the only leg impairment was due to arthritis of the knees, which was not injury related, the claimant failed to meet
his burden of proof to establish entitlement to a schedule award).
5

A.M.A., Guides 497.

2

The Office accepted appellant’s claim for left chondromalacia patella. On November 2,
2009 it advised her of the relevant standards used for determining permanent impairment and
provided her an opportunity to submit additional evidence from her physician.
The Office was unable to determine whether appellant was entitled to a schedule award
because her physician did not evaluate her impairment under the A.M.A., Guides. It had no
basis to determine whether her accepted injury resulted in permanent impairment of her left
knee. Appellant bears the burden of proof to establish her entitlement to the benefits claimed
and she has not met that burden.6 The Board will therefore affirm the Office’s December 15,
2009 decision.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she is
entitled to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the December 15, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 6, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Should appellant’s orthopedic surgeon evaluate her impairment under the sixth edition of the A.M.A., Guides,
appellant may, consistent with the appeal rights attached to the Office’s December 15, 2009 decision, submit that
evidence to the Office and request, in writing, that it reconsider her claim.

3

